    Case 1:18-cv-00094-DBP Document 60 Filed 11/02/20 PageID.309 Page 1 of 3
                                                                                                  FILED
                                                                                              2020 NOV 2
                                                                                                 CLERK
                                                                                           U.S. DISTRICT COURT
                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


    MAX BATEMAN and CONNIE BATEMAN, MEMORANDUM DECISION AND
                                    ORDER DENYING MOTION FOR
                   Plaintiffs,      EXTENSION OF TIME AND DISMISSING
    v.                              CASE

    ALPINE MANAGEMENT AND                                     Case No. 1:18-CV-94 DBP
    CONSULTING, LLC; et al.,

                              Defendants.                     Chief Magistrate Judge Dustin B. Pead


           On July 31, 2018, Plaintiffs filed this action against Defendants asserting medical

malpractice. 1 (ECF No. 2-2.) On August 31, 2020, the court entered an order requiring the

parties to provide an update on the status of the case within 14 days. (ECF No. 57.) Receiving no

response, the court then entered an Order to Show Cause directing Plaintiffs to provide the court

with their intentions for proceeding with this case within 21 days from October 2, 2020. The

court warned Plaintiffs that a failure to respond would result in dismissal of this case for a failure

to prosecute. (ECF No. 58.) On October 30, 2020, after the response deadline, Plaintiffs filed

another Motion for Extension of Time. (ECF No. 59.) The court will deny the extension of time

and dismiss this case.

           Under Federal Rule of Civil Procedure 41(b), a district court may dismiss an action, sua

sponte, if “the plaintiff fails to prosecute or to comply with these rules or a court order.” Fed. R.

Civ. P. 41(b); see also Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003). In addition,

courts have inherent authority to clear their “calendars of cases that have remained dormant




1
    The parties consented to the jurisdiction of the undersigned in accordance with 28 U.S.C. 636(c). (ECF No. 11.)
  Case 1:18-cv-00094-DBP Document 60 Filed 11/02/20 PageID.310 Page 2 of 3




because of the inaction or dilatoriness of the parties seeking relief.” Link v. Wabash R.R. Co.,

370 U.S. 626, 630 (1962). As explained by the Tenth Circuit, dismissal for failure to prosecute is

the “standard” way to clear “deadwood from the courts’ calendars” resulting from plaintiffs’

“prolonged and unexcused delay.” Bills v. United States, 857 F.2d 1404, 1405 (10th Cir. 1988).

This court's local rules also provide that “if good cause is not shown within the time prescribed

by the order to show cause, the court may enter an order of dismissal with or without prejudice,

as the court deems proper.” DUCivR 41-2. Generally, “a district court may, without abusing its

discretion, enter a [Rule 41(b) dismissal without prejudice] absent attention to any particular

procedures.” Nasious v. Two Unknown B.I.C.E. Agents, Arapahoe Cnty. Justice, 492 F.3d 1158,

1162 (10th Cir. 2007).

       On October 30, 2020, after missing multiple court deadlines and receiving three

extensions of time totaling over 180 days, Plaintiffs filed another Motion for Extension of Time.

(ECF No. 59.) Plaintiffs seek an undefined extension of time for “2 professional witnesses” that

will testify in this case. Plaintiffs offer no support for their motion, provide no reasons for the

delay, and do not address the court’s Order to Show Cause. The court finds there is no basis to

grant yet another extension of time.

       In sum, the court finds Plaintiffs have failed to prosecute their case, failed to comply with

the court’s orders, and have failed to demonstrate good cause why this matter should not be

dismissed for failure to prosecute. Thus, this matter is dismissed under Federal Rule of Procedure

41(b) and Local Rule 41-2. The dismissal is without prejudice.

       Accordingly, it is ordered that:

       Plaintiffs Motion for Extension of time is DENIED. (ECF No. 59.)




                                                   2
  Case 1:18-cv-00094-DBP Document 60 Filed 11/02/20 PageID.311 Page 3 of 3




         Plaintiffs’ claims are DISMISSED WITHOUT PREJUDICE pursuant to Fed. R. Civ. P.

41(b) and DUCivR 41-2 based on Plaintiffs’ failure to prosecute, comply with court orders, and

failure to show cause why the claims should not be dismissed.

         The Clerk of the Court is directed to close this case and each party is to bear their own

costs.

                  DATED this 2 November 2020.



                                               Dustin B. Pead
                                               United States Magistrate Judge




                                                  3
